2022 IL App (1st) 192182

                                                                               SIXTH DIVISION
                                                                               March 25, 2022

                                           No. 1-19-2182


                                           IN THE
                                 APPELLATE COURT OF ILLINOIS
                                       FIRST DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                          )            Appeal from the
                                                               )            Circuit Court of
         Respondent-Appellee,                                  )            Cook County
                                                               )
 v.                                                            )            No. 11 CR 14650
                                                               )
 PRINCE WATSON,                                                )            The Honorable
                                                               )            James B. Linn,
         Petitioner-Appellant.                                 )            Judge Presiding.


       PRESIDING JUSTICE PIERCE delivered the judgment of the court, with opinion.
       Justices Harris and Oden Johnson concurred in the judgment and opinion.

                                             OPINION

¶1     Petitioner, Prince Watson, appeals from the circuit court of Cook County’s first-stage

summary dismissal of his pro se postconviction petition. On appeal, petitioner argues his petition

stated an arguable basis of a meritorious claim that the Truth-in-Sentencing Act is unconstitutional

as applied to juvenile offenders such as him, and that his 32-year sentence for first degree murder

violates the proportionate penalties clause of the Illinois Constitution.

¶2     We find petitioner waived his constitutional claims by pleading guilty in exchange for a

32-year prison sentence for first degree murder and a 4-year prison sentence for each of two counts

of robbery. Waiver aside, petitioner’s petition did not set forth an arguable claim that the truth-in-

sentencing statute is unconstitutional as applied to him because a statutory requirement that a
No. 1-19-2182


juvenile offender serve 100% of a nonlife sentence for murder does not violate Miller v. Alabama,

567 U.S. 460 (2012) or the eighth amendment. Petitioner forfeited his claim that his 32-year

sentence violates the proportionate penalties clause because he did not set up that claim in his

postconviction petition, so we do not reach the merits of that claim. We affirm the circuit court’s

judgment dismissing the postconviction petition.

¶3                                      I. BACKGROUND

¶4     On March 28, 2011, petitioner was riding on the CTA’s Brown Line. As the train pulled

into the Fullerton station, petitioner forcibly took Amy Rojack’s iPhone and fled through the train

doors onto the platform and down the crowded stairs. As he ran down the stairs, petitioner pushed

Sally Katona-King, causing her to fall and suffer numerous serious injuries from which she later

died. Petitioner committed two similar robberies on April 6 and April 17, 2011. Petitioner was 17

years old at the time of the offenses. He was arrested and charged with first degree murder, robbery,

and aggravated battery for the offenses committed on March 28, and was charged with two counts

of robbery under separate indictments. Petitioner waived his rights to a jury and presentence

investigation report. He pleaded guilty to murder and two counts of robbery pursuant to a fully

negotiated plea. The circuit court heard testimony from Katona-King’s daughter and received

victim’s impact statements from two of Katona-King’s other children. The circuit court heard

argument in aggravation that included numerous juvenile robberies and probation violations.

¶5     The circuit court also heard argument in mitigation, including petitioner’s difficult

childhood. Defense counsel argued petitioner’s was born with alcohol and drugs in his system. His

mother died of an overdose when he was three years old and he was raised by his grandparents in

the Cabrini Green housing projects, where he was exposed to criminal behavior, drug use, and

abuse. He received treatment for mental health problems, but the treatment was inconsistent and




                                                 2
No. 1-19-2182


did not work. Counsel emphasized that petitioner was 17 years old at time of the offenses, and that

his crimes “were the essence of being a teenager ***. When you’re *** 17, you’re stupid and

there’s just no getting around that.” Despite dropping out of school in ninth grade, petitioner was

smart and intelligent. Petitioner never used a weapon or “attacked anyone” while stealing iPhones,

and his older brother was in prison for armed robbery. Petitioner “was unable to rise up above the

tragedies that happened to him: his sister’s murder, his mother’s drug overdose, the way he was

raised.” Counsel acknowledged that petitioner “would be sentenced to a long term in prison, and

that’s a shame,” because petitioner “did have promise, and hopefully *** still does have promise

and go and do his time *** but then come out and rise above the place that he’s brought his life to

currently ***.” The circuit court also considered a letter sent by defendant to Katona-King’s family

expressing regret and asking for forgiveness. The circuit court sentenced petitioner to 32 years’

imprisonment for murder to be served at 100%, and to 4-years’ imprisonment on each robbery

count pursuant to the negotiated plea, with all the sentences to run concurrently. Petitioner did not

file any postsentencing motions and did not file any appeals.

¶6     In July 2019, petitioner filed the pro se postconviction petition at issue and made the

following allegations. He was 17 years old on March 28, 2011. He was sentenced to 32 years’

imprisonment and was required to serve his sentence at 100% with no opportunity to earn credit

against the sentence pursuant to the Truth in Sentencing Act (730 ILCS 5/3-6-3(a)(2)(i) (West

2012). Under this court’s decision in People v. Othman, 2019 IL App (1st) 150823 (Othman I), he

was entitled to a new sentencing hearing because the truth-in-sentencing statute deprives juvenile

offenders of an opportunity to demonstrate rehabilitative potential, in violation of the due process

and proportionate penalties clauses in sections 2 and 11 of article I of the Illinois Constitution (Ill.

Const. 1970, art. I, §§ 2, 11). The circuit court dismissed the postconviction petition at the first




                                                   3
No. 1-19-2182


stage, finding the petition lacked merit and was “outside the boundaries” of the supreme court’s

decision in People v. Buffer, 2019 IL 122327. Petitioner filed a timely notice of appeal.

¶7                                         II. ANALYSIS

¶8      On appeal, petitioner argues his petition stated an arguable basis of a meritorious claim that

the Truth-in-Sentencing Act is unconstitutional as applied to juveniles such as him because it bars

him from receiving credit against his 32-year sentence for murder, despite his youth and

rehabilitative potential, and restrains consideration of the factors identified in Miller, 567 U.S. 460

(2012) related to juvenile offenders. He further argues his petition stated the arguable basis of a

meritorious claim that his sentence violates the proportionate penalties clause because “[t]here is

no reason as to why the Miller factors should only apply to juveniles who have committed the most

serious crimes.” Petitioner also argues “the fact [petitioner] was sentenced pursuant to a negotiated

plea does not bar him from raising *** [his] claims in a post-conviction petition.”

¶9      At the first stage of proceedings under the Post-Conviction Hearing Act (725 ILCS 5/122-

1 et seq. (West 2018)), a petitioner only needs to state the gist of a constitutional violation, and the

circuit court may dismiss the petition at the first stage if the petition has no arguable basis in law

or fact. People v. Hodges, 234 Ill. 2d 1, 9, 16 (2009). Summary dismissal is appropriate where the

claims in the petition are frivolous or patently without merit. Id. at 11-12. We review de novo the

circuit court’s summary dismissal of a postconviction petition. People v. Tate, 2012 IL 112214,

¶ 10.

¶ 10                                          A. Waiver

¶ 11    The State relies on People v. Sophanavong, 2020 IL 124337, ¶ 33 to argue that petitioner’s

voluntary guilty plea waived all non-jurisdictional errors, including constitutional errors, and

therefore all the claims in petitioner’s petition are waived. Petitioner relies on this court’s decision




                                                   4
No. 1-19-2182


in People v. Daniels, 2020 IL App (1st) 171738, ¶ 19 to argue that a juvenile’s negotiated plea

does not operate as a waiver of postconviction constitutional claims where those claims—such as

Miller-based claims directed at juvenile sentencing issues—did not exist at the time of the guilty

plea. We reject petitioner’s reliance on Daniels and find defendant’s guilty plea waived his

postconviction petition’s constitutional challenges.

¶ 12   In Sophanavong—which did not involve a juvenile offender—our supreme court

considered whether the defendant’s guilty plea foreclosed his ability to challenge the circuit court’s

failure to strictly comply with a statutory provision for foregoing a presentence investigation

report. 2020 IL 124337, ¶ 2. The defendant agreed to plead guilty to first degree murder in

exchange for a 55-year prison sentence. The parties agreed to waive the PSI report (id. ¶ 10), and

the circuit court sentenced the defendant to 55 years in prison (id. ¶ 11). In a second amended

motion prepared by counsel, the defendant moved to withdraw his guilty plea, asserting he was

not in a coherent state of mind at the time of the plea and that his counsel was ineffective. Id. ¶ 14.

On appeal, the defendant argued for the first time that the circuit court did not comply with section

5-3-1 of the Unified Code of Corrections (730 ILCS 5/5-3-1 (West 2012)) by failing to order a PSI

report or be informed of his prior criminal offense dispositions. Id. ¶ 15. A majority of the appellate

court reversed and remanded. Our supreme court reversed the appellate court’s judgment. The

court found “the defendant long forfeited any claim of noncompliance with section 5-3-1 by failing

to raise the issue” in any of his motions to withdraw his guilty plea. Id. ¶ 25. The court also cited

People v. Townsell, 209 Ill. 2d 534 (2004) for the proposition that “a voluntary guilty plea waives

all non-jurisdictional errors or irregularities, including constitutional ones.” Sophanavong, 2020

IL 124337, ¶ 33.




                                                  5
No. 1-19-2182


¶ 13   In People v. Jones, 2021 IL 126432, the supreme court considered whether a juvenile

offender who pleaded guilty to first degree murder pursuant to a fully negotiated plea could pursue

a successive postconviction petition challenging his 50-year prison sentence on eighth amendment

grounds under Miller. The circuit court denied the defendant’s postconviction petition and the

appellate court affirmed. Our supreme court likewise affirmed. The court first examined whether

the defendant’s guilty plea precluded a Miller-based claim, noting that the defendant conceded he

was not sentenced under a statutory sentencing scheme. The Jones court relied on Sophanavong

and Townsell to observe that the defendant’s plea agreement foreclosed any non-jurisdictional

claims of error. Id. ¶ 20. The State had not engaged in any form of misrepresentation or misconduct

to induce the defendant to plead guilty, so his knowing and voluntary guilty plea “waived any

constitutional challenge based on subsequent changes in the applicable law.” Id. ¶ 26 (citing

Sophanavong, 2020 IL 124337, ¶ 33; Townsell, 209 Ill. 2d at 545).

¶ 14   Both Sophanavong and Jones were decided after this court’s decision in Daniels. In

Daniels, this court considered whether the defendant’s guilty plea operated as a waiver of his right

to pursue an as-applied proportionate penalties claim in a successive postconviction petition. The

State argued that our supreme court’s decision in People v. Jackson, 199 Ill. 2d 286 (2002)

foreclosed the defendant’s postconviction claim because his conviction stemmed from a fully

negotiated plea. The Daniels court rejected the State’s argument, observing that our supreme

court’s holding in Jackson was limited to Apprendi-based sentencing objections. Daniels, 2020 IL

App (1st) 171738, ¶ 17; Townsell, 209 Ill. 2d at 548. The Daniels court found “[t]he State has

simply not convinced us that the outcome in this case, which involves what should have been

considered at sentencing and what was a permissible sentence, is controlled by the holding in

Jackson, a case concerned solely with who should make factual findings related to sentencing.”




                                                 6
No. 1-19-2182


(Emphases in original.) Daniels, 2020 IL App (1st) 171738, ¶ 17. The Daniels court also observed

that waiver only occurs when there is a voluntary and knowing relinquishment of a known right,

which could not have occurred in Daniels because the defendant was sentenced 20 years before

our supreme court “recognize[d] the potential viability of youth-based claims made by young-adult

offenders ***.” Id. ¶ 18. The Daniels court concluded the defendant’s guilty plea was not a

knowing waiver of his right to bring an as-applied proportionate penalties claim. Id. ¶ 19.

¶ 15   Sophanavong and Jones undermine this court’s finding in Daniels that the rule in Jackson

is limited to Apprendi-based sentencing objections. Instead, our supreme court found in

Sophanavong and Jones that guilty pleas operate as a waiver of all non-jurisdictional challenges.

Thus, while the Daniels court reasoned that a guilty plea only waives challenges to Apprendi-based

sentencing errors, the supreme court has not taken such a narrow view of waiver.

¶ 16   Furthermore, the Daniels court found the juvenile criminal defendant could not have

waived his Miller-based challenge when he pleaded guilty because there was no voluntary

relinquishment of a known right, since the right to Miller-compliant sentencing did not yet exist.

But in Jones, our supreme court rejected the defendant’s argument that when he entered his plea

agreement, “he did not anticipate that the 50-year prison term stipulated in it would later be

declared to be a de facto life sentence that required the trial court’s use of discretion and

consideration of his youthful characteristics and rehabilitative potential.” Jones, 2021 IL 126432,

¶ 19. The court explained that “plea agreements are contracts, and principles of waiver apply

equally to them.” Id. ¶ 21 (citing People v. Absher, 242 Ill. 2d 77, 87 (2011)). “Entering into a

contract is generally ‘a bet on the future.’ ” Id. (quoting Dingle v. Stevenson, 840 F.3d 171, 175

(4th Cir. 2016)). “ ‘[A] classic guilty plea permits a defendant to gain a present benefit in return




                                                 7
No. 1-19-2182


for the risk that he may have to [forgo] future favorable legal developments.’ ” (Alterations in

original.) Id. (quoting Dingle, 840 F.3d at 175).

¶ 17   In Dingle, a juvenile defendant pleaded guilty to murder and to a life sentence with the

possibility of parole to avoid the death penalty, although he ultimately was not eligible for parole.

After the Supreme Court found that the eighth amendment barred capital punishment for juvenile

offenders (Roper v. Simmons, 543 U.S. 551 (2005)), Dingle sought to withdraw his guilty plea.

The district court denied Dingle relief and the Court of Appeals for the Fourth Circuit affirmed.

The Dingle court found that Roper did not retroactively invalidate Dingle’s guilty plea. The Dingle

court observed that while the death penalty factored into the plea discussions, nothing suggested

that Roper “would stretch beyond the proscribed sentence to reopen guilty pleas with a different

sentence.” Dingle, 840 F.3d at 174. The Dingle court emphasized that plea agreements involve a

choice to accept the risks and rewards of the deal (id.), and that the Supreme Court observed in

Brady v. United States, 397 U.S. 742, 757 (1970) that “a voluntary plea of guilty intelligently made

in the light of the then applicable law does not become vulnerable because later judicial decisions

indicate that the plea rested on a faulty premise.”

¶ 18   Relying on Dingle and Brady, the Jones court found “the petitioner’s knowing and

voluntary guilty plea waived any constitutional challenge based on subsequent changes in the

applicable law.” Jones, 2021 IL 126432, ¶ 26. The same is true here. Petitioner was facing first

degree murder, aggravated battery, and three robbery charges. He agreed to plead guilty to murder

in exchange for a 32-year prison sentence and to two robbery charges in exchange for four-year

sentences on each charge. Petitioner’s postconviction petition contains no facts challenging the

propriety of his guilty plea, and at no time did he seek to withdraw his guilty plea. By accepting a




                                                    8
No. 1-19-2182


plea agreement and pleading guilty, petitioner waived the postconviction claims raised in his

petition.

¶ 19        B. Petitioner’s Constitutional Challenge to the Truth-In-Sentencing Statute

¶ 20    Waiver aside, petitioner argues his petition stated the arguable basis of a meritorious claim

because this court in Othman I, 2019 IL App (1st) 150823 found the truth-in-sentencing statute

was unconstitutional as applied to juvenile offenders like him. Petitioner acknowledges that the

portion of this court’s decision in Othman I was vacated pursuant to a supervisory order from our

supreme court and is therefore nonprecedential but insists the reasoning in Othman I is sound. He

contends the truth-in-sentencing statute mandates service of a murder sentence at 100%, which

when applied to juvenile offenders, “defies the central principle *** in Miller *** : that mandatory

sentencing schemes designed for adult offenders preclude consideration of youth and its hallmark

features.” He asserts the truth-in-sentencing statute “restricts consideration of the Miller factors”

and “is an implicit admission that juveniles are incapable of change, in direct contradiction to the

teachings of Miller and its progeny.” We disagree.

¶ 21    In Miller, the Supreme Court expanded on a line of cases narrowing the circumstances

under which a juvenile offender might be subject to society’s harshest criminal punishments. The

Supreme Court held “that the Eighth Amendment forbids a sentencing scheme that mandates life

in prison without the possibility of parole for juvenile offenders.” Miller, 567 U.S. 460, 479 (2012).

Before imposing life in prison on a juvenile offender, the sentencing court must “take into account

how children are different, and how those differences counsel against irrevocably sentencing them

to a lifetime in prison.” Id. at 480. Miller announced a substantive rule of constitutional law, and

thus applies retroactively. Montgomery v. Louisiana, 577 U.S. 190, 212 (2016). Miller, however,

did not foreclose a sentencing court from imposing a discretionary life sentence, but instead




                                                  9
No. 1-19-2182


requires consideration of the offender’s youth and its attendant characteristics before imposing a

life sentence. Dorsey, 2021 IL 123010, ¶ 39; People v. Lusby, 2020 IL 124046, ¶ 33. Under our

supreme court’s precedent, Miller’s requirements apply to mandatory and discretionary life

sentences (People v. Holman, 2017 IL 120655, ¶ 40), and to de facto life sentences that require a

juvenile offender to serve more than 40 years in prison (People v. Buffer, 2019 IL 122327, ¶ 39).

¶ 22   We note petitioner’s 32-year sentence, even if served at 100%, is not a life sentence under

any constitutional measure: he was not mandatorily sentenced to life in prison as prohibited by

Miller, nor was he sentenced to a discretionary de facto life sentence as defined by Buffer.

Petitioner argues, however, that the truth-in-sentencing statute as applied to juvenile offenders

prevents him from obtaining an early release based on rehabilitation, in violation of the principles

in Miller. To state an as-applied constitutional challenge, petitioner must show the statute violates

the constitution as it applies to him. People v. Garvin, 219 Ill. 2d 104, 117 (2006). We find

petitioner’s as-applied challenge fails.

¶ 23   This court has rejected similar challenges to the truth-in-sentencing statute as applied to

juvenile offenders. People v. Pacheco, 2013 IL App (4th) 110409, ¶¶ 58-60 (rejecting as-applied

to challenge because the Supreme Court has never held that “the eighth amendment prohibits a

juvenile defendant from being subject to the same mandatory minimum sentence as an adult, unless

the mandatory minimum sentence was death or life in prison without the possibility of parole.”);

People v. Banks, 2015 IL App (1st) 130985, ¶ 22 (relying on Pacheco to reject a juvenile offender’s

as-applied challenge); People v. Brakes, 2021 IL App (1st) 181737, ¶¶ 4, 39-42 (rejecting as-

applied challenge where, with eligibility for sentencing credit, the defendant could serve 39 years

in prison). And as we observed in Brakes, “a juvenile defendant’s sentence (whether served at

100%, 85%, or 50%) may be subject to a constitutional challenge only if it will keep the juvenile




                                                 10
No. 1-19-2182


in prison for more than 40 years.” 2021 IL App (1st) 181737, ¶ 42 (citing People v. Dorsey, 2021

IL 123010, ¶ 64). We find that petitioner’s as-applied challenge to the truth-in-sentencing statute

must fail because requiring a juvenile to serve 100% of a term-of-years, non-de facto life sentence

for murder does not violate the principles set forth in Miller.

¶ 24   Petitioner relies primarily on the reasoning set forth in a now-vacated portion of this court’s

decision in Othman I, 2019 IL App (1st) 150823, which heavily relied on a special concurrence to

this court’s decision in People v. Buffer, 2017 IL App (1st) 142931. In Othman I, a jury found the

defendant guilty of murder and he was sentenced to 55 years’ imprisonment. 2019 IL App (1st)

150823, ¶ 1. The defendant was 17 years old at the time of the offense. Id. On appeal, a divided

panel of this court reversed the conviction due to several trial errors and remanded for a new trial.

Id. ¶¶ 34-75. The Othman I majority went on to address several constitutional arguments directed

at the defendant’s sentence and found the 55-year sentence was an unconstitutional de facto life

sentence (id. ¶¶ 79-81), the sentence violated the proportionate penalties clause of the Illinois

constitution (id. ¶¶ 83-86), and the truth-in-sentencing statute was unconstitutional as applied to

juvenile offenders (id. ¶¶ 91-109). On the truth-in-sentencing issue, the majority found “every

major case on the issue of juvenile sentencing strongly condemns sentencing policies that prevent

a juvenile from seeking to demonstrate rehabilitation and parole at some point during his prison

sentence.” Id. ¶ 92. The majority acknowledged that no court had found the truth-in-sentencing

statute to be unconstitutional but opined that because the truth-in sentencing statute did not

distinguish between juvenile and adult offenders and required serving 100% of a sentence for

murder, the statute did not permit a juvenile offender to demonstrate rehabilitation, thus

“ ‘deny[ing] them the fundamental right to demonstrate rehabilitation.’ ” Id. ¶ 107 (quoting People

v. Buffer, 2017 IL App (1st) 142931, ¶ 80 (Pucinski, J., specially concurring)).




                                                 11
No. 1-19-2182


¶ 25   The supreme court allowed the State’s petition for leave to appeal. Othman I, 2019 IL App

(1st) 150823, appeal allowed, No. 124971 (Nov. 26, 2019). During briefing, the court granted a

joint motion for supervisory order filed by the State and the defendant and ordered the appellate

court to vacate the portions of its opinion addressing the sentencing issues and to remand to the

circuit court for a new trial. People v. Othman, 2020 IL App (1st) 150823-B, ¶¶ 3-5 (Othman II).

¶ 26   Several panels of this court have noted that the now-vacated discussion of the Truth-in-

Sentencing Act in Othman I is nonprecedential. People v. Richblood, 2021 IL App (1st) 201247-

U, ¶ 19 (unpublished order pursuant to Supreme Court Rule 23); People v. Williams, 2021 IL App

(1st) 200213-U, ¶ 32 (unpublished order pursuant to Supreme Court Rule 23); People v. Harris,

2021 IL App (4th) 200095-U, ¶ 45 (unpublished order pursuant to Supreme Court Rule 23). In

Brakes, this court observed that, even if the Othman I court’s reasoning on the truth-in-sentencing

statute issue survived our supreme court’s supervisory order—which it did not—Othman I’s

analysis of the truth-in-sentencing statute was dicta because that court found the defendant’s 55-

year sentence to be substantively unconstitutional under the proportionate penalties clause. 2021

IL App (1st) 181737, ¶ 41. In other words, the truth-in-sentencing analysis in Othman I is, at best,

nonprecedential dicta, which is not binding on any court. The Brakes court also observed the

Othman I court’s conclusion that the truth-in-sentencing statute was unconstitutional was further

flawed by the fact that a juvenile challenging a de facto life sentence must challenge the substantive

sentence rather than the truth-in-sentencing statute requiring serving of the sentence at 100% (id.

¶ 41 (citing Pacheco, 2013 IL App (4th) 110409, ¶ 58)), and that our supreme court’s decision in

Dorsey, 2021 IL 123010 stands for the proposition that a juvenile’s sentence is only subject to

constitutional challenges if the juvenile is required to actually serve more than 40 years in prison

(Brakes, 2021 IL App (1st) 181737, ¶ 42 (citing Dorsey, 2021 IL 123010, ¶ 64)).




                                                 12
No. 1-19-2182


¶ 27   In Dorsey, our supreme court considered whether a juvenile offender’s eligibility for day-

for-day good conduct credit against an aggregated 76-year prison sentence was relevant in

determining whether the sentence was a de facto life sentence. The petitioner, who was 14 years

old at the time of the murder and attempted murder offenses, was sentenced in 1998 to 40 years in

prison for murder, and to 18 years in prison on each of two attempted murder convictions, resulting

in a 76-year aggregate sentence without the possibility of parole. The petitioner’s motion for leave

to file a successive postconviction petition argued his 76-year sentence triggered Miller’s

protections. The circuit court denied leave to file the successive postconviction petition and the

appellate court affirmed. Our supreme court likewise affirmed. After reviewing Miller and its

progeny, the court explained that, under the sentencing scheme applicable to the petitioner, he was

eligible for day-for-day good conduct credit against his sentence. The court observed that the

petitioner “has an opportunity to demonstrate maturity and rehabilitation so that he only needs to

serve 38 years of his aggregate 76-year sentence.” Dorsey, 2021 IL 123010, ¶ 53. He was therefore

not sentenced a de facto life sentence. Id. The court further observed “that it is in a defendant’s

power to shorten his sentence by earning good-conduct credit and that earning such credit allows

a defendant the opportunity to exhibit maturity and rehabilitation.” Dorsey, 2021 IL 123010, ¶ 53.

The court found: “a judicially imposed sentence that is more than 40 years but offers day-for-day,

good-conduct sentencing credit does not cross the Buffer line if it offers the opportunity to

demonstrate maturity and obtain release with 40 years or less of incarceration.” Id. ¶ 64. Dorsey

makes plain, as we observed in Brakes, that Miller-based claims cannot survive when the

substantive sentence is not a de facto life sentence.

¶ 28   In sum, we find petitioner did not state a viable as-applied challenge to the truth-in-

sentencing statute. He received a term of years that does not amount to a de facto life sentence.




                                                 13
No. 1-19-2182


Further, the requirement that he serve 100% of a murder sentence does not offend the principles

set forth in Miller where he will serve 32 years in prison.

¶ 29                       C. Petitioner’s Proportionate Penalties Claim

¶ 30   Petitioner next argues his petition stated an arguable basis for a meritorious claim that his

32-year prison sentence violates the proportionate penalties clause of the Illinois Constitution. He

asserts that Miller has only been applied in Illinois “where juveniles have been convicted of

intentional murder,” whereas he was convicted of a crime “where death result[ed] from reckless

actions but there was no intentional act of violence.” He contends that applying the same

sentencing scheme to “juveniles who committed intentional murder and a juvenile who committed

an unintentional act that resulted in death” violates the proportionate penalties clause.

¶ 31   The State argues petitioner forfeited this claim by failing to raise it in his petition. The State

contends petitioner’s petition alleged the truth-in-sentencing statute was unconstitutional, but he

did not assert anywhere in his petition that his substantive sentence violated the proportionate

penalties clause. Defendant responds that his petition did raise a proportionate penalties claim

because he argued that the truth-in-sentencing statute as applied to him violated article I, section

11 of the Illinois Constitution.

¶ 32   The first stage of postconviction proceedings presents a ‘low threshold,’ requiring only that

the petitioner plead sufficient facts to assert an arguably constitutional claim.” People v. Johnson,

2021 IL 125738, ¶ 25 (citing People v. Brown, 236 Ill. 2d 175, 184 (2010)). But “a claim not raised

in a petition cannot be argued for the first time on appeal.” People v. Jones, 213 Ill. 2d 498, 505

(2004) (citing People v. McNeal, 194 Ill. 2d 135, 147 (2000); People v. Davis, 156 Ill. 2d 149, 158

(1993)). We must therefore examine the petition to determine whether petitioner’s appellate

arguments are based on a claim that was presented to the circuit court.




                                                  14
No. 1-19-2182


¶ 33    In his pro se petition, petitioner made the following allegations. He was 17 years old at the

time of the offense. He pleaded guilty “and was sentenced under Illinois Truth in Sentenc[ing]

law *** to serve 32 years at 100%.” His petition was not filed within any of the time frames

prescribed by the Post-Conviction Hearing Act, but the delay in filing was not due to his culpable

negligence and relied on newly decided caselaw. He argued he was entitled to a new sentencing

hearing and for his new sentence to be served at 50% because the truth-in-sentencing statute

deprived him of the ability to demonstrate rehabilitation. He argued that under Othman I and

People v. Miller, 202 Ill. 2d 328, 339 (2002), he had “demonstrated a claim that his sentence under

Illinois’[s] Truth in Sentencing Act violates Illinois Constitution Art. 1, sections 2 and 11.”

¶ 34    It is clear that petitioner’s petition asserted a claim directed at the application of the truth-

in-sentencing statute to his sentence, and not at the substance or imposition of the 32-year sentence

itself. We therefore agree with the State that petitioner forfeited any claim under the proportionate

penalties clause by failing to set up that claim in his petition.

¶ 35                                     III. CONCLUSION

¶ 36    For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 37    Affirmed.




                                                   15
No. 1-19-2182



                                 No. 1-19-2182


Cite as:                 People v. Watson, 2022 IL App (1st) 192182


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 11-CR-
                         14650; the Hon. James B. Linn, Judge, presiding.


Attorney                 James E. Chadd, Douglas R. Hoff, and Chan Woo Yoon, of
For                      State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (John E.
For                      Nowack, Enrique Abraham, and Matthew Connors, Assistant
Appellee:                State’s Attorneys, of counsel), for the People.




                                       16